     Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.1 PagetlLtU
                                                                       1 of 15

                                                                                        Jul 12 2019
                                                                                   CLERK, U,S, DI RICT COURT
                                                                                SOUTHERN DISTRI T OF CALIFORNIA
                                                                               BY          sl soniad    DEPUTI
   Carsten Rosenow
     1
   Reg. No. 62380-298
 2 MCC San Diego
 3 Metropolitan Correctional Center
   808 Union Street
 4
   San Diego, CA 92101
 5 Email: crosenow@rocketmail.com
 6 Tel: 650-868-3011
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                          FOR SOUTHERN DISTRICT OF CALIFORNIA
11
         Carsten Rosenow,                           Civil Action No.'19CV1297 WQHMDD
12
13             Plaintiff,
14       vs.                                        Complaint for Damages for:
15
         Facebook, Inc.; Yahoo, Inc.;                  1. Violations of the Stored
16                                                        Communications Act (18 U.S.C.
               Defendants.                                2701 et seq.)
17                                                     2. Violations of the Electronic
                                                          Communications Privacy Act (18
18                                                        U.S.C. 2510 et seq.)
                                                       3. Violations of the California
19                                                        Invasion of Privacy Act (Cal.
                                                          Penal Code § 631)
20                                                     4. Negligence.
21
                                                   Demand for Jury Trial.
22
23
                                        INTRODUCTION
24
25       1.    This lawsuit stems from the illegal and warrantless searches of Plaintiff
         Carsten Rosenow's Yahoo and Facebook accounts and the disclosure of private
26
         communications from those accounts to unauthorized third parties. Defendants
27
         Yahoo and Facebook unlawfully disclosed the contents of Plaintiff's private
28
         accounts, and in doing so violated both the Electronic Communications Privacy



                                             COMPLAINT
                        -   --------       --     -··----   ----    --   ---   --------------   ---···-


,r•   ...   '       Case
                    ...  3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.2 Page 2 of 15




                1                    ATTACHMENT 1 TO CIVIL COVER SHEET
                2
         3 Carsten Rosenow
         4 Reg. No. 62380-298
             MCC San Diego
         5 Metropolitan Correctional Center
         6 808 Union Street
             San Diego, CA 92101
         7
           _ Email: crosenow@rocketmail.com
         8 Tel: 650-868-3011
         9
      - 10
       11
       12
       13
       14
       15
       16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28


                                                                1

                                                            COMPLAINT
 Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.3 Page 3 of 15




 I   Act and the Stored Communications Act. Plaintiff requests a jury trial to pursue
 2 justice on these claims.
 3
 4                            JURISDICTION AND VENUE
 5   2.    Pursuant to 28 U.S.C. § 1331, this Court has original subject matter
 6 jurisdiction over the claims of Plaintiff that arise under the Electronic
 7   Communications Priv_acy Act("ECPA"), 18 U.S.C. §§2510 et seq. and the Stored
 8   Communications Act ("SCA"), 18 U.S.C. §§ 2701 et seq.
 9   3.    Venue is proper in the United States District Court for the Southern District
10   of California under 28 U.S.C. §§ 139l(b)(l), (b)(2), (d). As alleged in this
11   Complaint, a substantial portion of the events or omissions giving rise to the
12   wrongdoing occurred in the Southern District of California. Further, Defendants
13   are subject to personal jurisdiction in the Southern District of California, having
14   millions of users for their services in the region and conducting substantial
15   marketing and sale of their products within the District.
16
17                                        PARTIES
18   4.    Plaintiff Carsten Rosenow was, at all times relevant to this lawsuit, a citizen
19   of the State of California and resident of the County of San Diego.
20   5.    Defendant Facebook, Inc. ("Facebook") is an American corporation,
21   headquartered in Menlo Park, California, and incorporated under the laws of the
22   State of Delaware. Facebook owns and operates an online social networking
23   website that allows its users to communicate with each other through the sharing o
24   text, photograph, and video.
25   6.    Defendant Yahoo!, Inc. ("Yahoo") is an American corporation,
26   headquartered in Sunnyvale, California, and incorporated under the laws of the
27   State of Delaware. Yahoo's major business activities are primarily supplying and
28   operating Internet services, web-based personal e-mail accounts, news portals, and


                                                2

                                           COMPLAINT
 Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.4 Page 4 of 15




     1    a search engine, all designed to facilitate electronic communications and the
 2        sharing of information. By the nature of its activities, Yahoo has access to, and
 3        maintains, identifying information about individuals using its electronic services.
 4
 5                                  FACTUAL ALLEGATIONS
 6 7.           In September of 2014, an internet company, Xoom.com, advised Yahoo that
 7        ertain Yahoo accounts were potentially involved in illegal activity involving
 8        inors.
 9              In response, Yahoo warrantlessly searched electronic communications
10        sociated with these accounts.
11       9.     For years, Yahoo performed these warrantless searches of users' private
12       ommunications, providing government agencies with reports containing the
13       ontent of the private communications, the contact lists of the users communicating,
14       hone numbers and email addresses, IP information, and metadata.
15       10.    Despite advising users and advertising that electronic communications-
16       ncluding chats, emails, and messages-were private, Yahoo knowingly used its
17       wn technology to read these communications and provide government agencies
18        ith the contents of the communications and the record information for the target o
19       he searches.
20       11.   As a result of the Xoom.com information and the ensuing warrantless
21       earches in September 2014, Yahoo discovered various account holders who
22       llegedly either bought or sold child pornography.
23       12.    Yahoo knowingly identified these suspects in a report, which was sent to
24       he National Center for Missing and Exploited Children ("NCMEC") and the
25       ederal Bureau of Investigation ("FBI"). That report occurred in October 2014.
26       13.   The report did not mention Plaintiff at all.
27       14.   Following Yahoo's disclosures, the FBI office in San Diego began serving
28       subpoenas for the financial information of those suspected account holders.


                                                   3

                                              COMPLAINT
 Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.5 Page 5 of 15




     1    15.    While the FBI office in San Diego executed these subpoenas, Yahoo
 2        warrantlessly searched Plaintiffs Yahoo account, including emails, chats, and
 3       other electronic communications.
 4        16.   Yahoo knowingly used an algorithm to intercept and scan Plaintiffs
 5       incoming chat messages for content during transit and before placing them in
 6       electronic storage.
 7       17. . Throughout this process, the FBI office in San Diego communicated and
 8       worked closely with Yahoo employee Sean Zadig, a purported member of Yahoo's
 9       "E-Crimes Investigations Team."
10       18.    Zadig is a former law-enforcement officer and now employs a host of other
11       law-enforcement alumni as part of Yahoo's E-Crimes Investigation Team.
12       19.    Zadig and Yahoo reviewed the contents of Plaintiffs electronic
13       communications-including emails, messages, and chats-as well as Plaintiffs
14       record information.
15       20.    Yahoo then submitted a "supplemental report" to NCMEC and the FBI in
16       San Diego in which it knowingly and purposefully provided the contents of
17       Plaintiffs electronic communications and record information, and implicated
18       Plaintiff in traveling internationally for the purposes of soliciting minors.
19       21.    Yahoo knowingly and purposefully submitted these "supplements" to
20       NCMEC only after providing notice to the FBI in San Diego, and it emailed law
21       enforcement separately to prompt them to retrieve the information in advance of an
22       in-person meeting.
23       22.    Yahoo never notified Plaintiff about any of these warrantless searches.
24       23.    Yahoo never notified Plaintiff that it was scanning, reading, and reviewing
25       his private emails, chats, and other electronic communications.
26       24.    Yahoo never notified Plaintiff about any violations to Yahoo's terms or
27       conditions of services.
28       25.    Yahoo never closed Plaintiffs Yahoo accounts.


                                                    4

                                               COMPLAINT
 Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.6 Page 6 of 15




 1 26.      Plaintiff never consented to any search of his accounts or to the disclosure o
 2   his private communications or customer records.
 3   27.    Plaintiff never consented to Yahoo collecting and storing the content of his
 4   private electronic communications for future use.
 5 28.      In July of 2015, Yahoo gave the government notice of yet more warrantless
 6   searching, and that more fruit was forthcoming.
 7 . 29.    That 2015 search by Yahoo knowingly and purposefully gathered Plaintiffs
 8   entire chat history, and yielded more evidence that allegedly incriminated Plaintiff.
 9   30.    In October 2015, the FBI in San Diego executed search warrants on other
10   Yahoo customers and accounts, and Yahoo knowingly and purposefully returned t
11   that office communications never authorized by the search warrant.
12   31.    The search-warrant returns contained additional emails and chats involving
13   Plaintiff.
14   32.    Yahoo never notified Plaintiff about those searches or about the fact that
15   Plaintiff's private customer records, emails, messages, chats, and other
16   communications were being disclosed to third parties.
17   33.    Plaintiff, again, did not consent to any of these searches or to the disclosure
18   of his private communications or customer records.
19   34.    On or about December 2015, Yahoo knowingly and purposefully submitted
20   more "reports" to NCMEC and the FBI with Plaintiff's chat messages attached.
21   35.    In providing these reports to NCMEC and the FBI, Yahoo exceeded its
22   authority under 18 U.S.C. § 2258A, which only authorizes reporting for "facts or
23   circumstances from which there is an apparent violation of [18 U.S.C. ] § 2251,
24   2251A, 2252, 2252A, 2252B, that involves child pornography; or section 1466A."
25   36.    Because Plaintiff's Yahoo accounts never contained any evidence of the
26   solicitation, receipt, or exchange of child pornography, there were no "apparent
27   violations" authorized the reporting of the content of his accounts to NCMEC or
28   the FBI.


                                                5

                                           COMPLAINT
 Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.7 Page 7 of 15




     1    3 7.    Yahoo never notified Plaintiff about any of these warrantless searches.
     2    38.     Yahoo never notified Plaintiff that it was reading and reviewing his private
     3    emails, chats, and other electronic communications.
 4        39.     Yahoo never notified Plaintiff about any violations to Yahoo's terms or
     5    conditions of services.
 6        40.    Yahoo never closed Plaintiff's Yahoo accounts.
 7       41.     Plaintiffmwe_r consented to any search of his accounts or to the disclosure o
 8       his private communications or customer records.
 9       42.     Relying on the information gleaned from these illegal searches, the FBI
10       attempted to obtain a search warrant for Plaintiff's Yahoo accounts.
11       43.     The U.S. Attorney's Office refused to authorize the warrant.
12       44.     In early 2017, FBI San Diego sent a preservation request to Facebook for
13       Plaintiff's Facebook. The FBI obtained Plaintiff's Facebook information through
14       unknown means.
15       45.     In March 2017, the FBI in San Diego served an administrative subpoena on
16       Face book requesting the details of Plaintiff's Facebook accounts.
17 46. Facebook promises its customers and users that their data will be kept
18 private.
19       47.     Facebook promises its customers and users that it will comply with the
20       Electronic Communications Privacy Act.
21       48.     Despite these promises, and the fact that the FBI in San Diego did not have a
22       warrant for Plaintiff's accounts, Facebook knowingly and purposefully searched
23       Plaintiff's accounts-including his private messages and communications-in
24       April 2017.
25       49.     Following this search, Facebook reported to NCMEC and the FBI San Diego
26       that it had allegedly discovered evidence of child exploitation on Plaintiff's
27       accounts.
28



                                                    6

                                               COMPLAINT
 Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.8 Page 8 of 15




 1 50.       Facebook knowingly and purposefully attached Plaintiff's private message
 2   communications in its reports to NCMEC and the FBI.
 3   51.     In providing these reports to NCMEC and the FBI, Facebook exceeded its
 4   authority under 18 U.S.C. § 2258A, which only authorizes reporting for "facts or
 5   circumstances from which there is an apparent violation of [18 U.S.C. ] § 2251,
 6   2251A, 2252, 2252A, 2252B, that involves child pornography; or section 1466A."
 7 . 52.     Because Plaintiff's Facebook accounts never contained.any evidence of the
 8   solicitation, receipt, or exchange of child pornography, there were no "apparent
 9   violations" authorized the reporting of the content of his accounts to NCMEC or
10   the FBI.
11   53.     Facebook never notified Plaintiff about any of these warrantless searches.
12   54.     Facebook never notified Plaintiff that it was reading and reviewing his
13   private emails, messages, chats, and other electronic communications.
14   55.     Facebook never notified Plaintiff about any violations to Facebook's terms
15   or conditions of services.
16   56.     Plaintiff never consented to any search of his accounts or to the disclosure o
17   his private communications.
18   57.     Plaintiff's Facebook account was private and had no substantial visibility to
19   the public.
20   58.     The information provided by Facebook's knowing, purposeful, and
21   warrantless searches led the government to obtain a search warrant against
22   Plaintiff's property and personal effects.
23   59.     Government agents ultimately arrested Plaintiff at the San Diego airport in
24   June 2017.
25   60.     Agents searched Plaintiffs' property, including his cell phone, and later
26   executed a search at his home. The searches led to Plaintiffs' indictment for
27   alleged violations of 18 U.S.C. §§ 225l(c), 2423(b), and 2252(a)(4)(B) in October
28   2017.


                                                  7

                                           COMPLAINT
 Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.9 Page 9 of 15




 1 61.      Plaintiff did not learn of Yahoo's and Facebook's warrantless searches of his
 2   accounts and the disclosure of the contents of those accounts until discovery was
 3   provided to him by the government in the months following the indictment.
 4   62.    Plaintiff is currently in custody awaiting trial.
 5
 6                                               I.
 7                               FIRST CAUSE OF ACTION
 8                                       (All defendants)
 9              Violation of Stored Communications Act (18 U.S.C. § 2702)
10
11   63.    Plaintiffrealleges and incorporates herein by reference each and every
12   allegation contained in the preceding paragraphs.
13   64.    The SCA contains provisions that provide consumers with redress if a
14   company mishandles their electronically stored information. The SCA was
15   designed, in relevant part, ''to protect individuals' privacy interests in personal and
16   proprietary information." S. Rep. No. 99-541, at 3 (1986), reprinted in 1986
17   U.S.C.C.A.N. 3555 at 3557.
18   65.   Section 2702(a)(l) of the SCA provides that "a person or entity providing an
19   electronic communication service to the public shall not knowingly divulge to any
20   person or entity the contents of a communication while in electronic storage by tha
21   service." 18 U.S.C. § 2702(a)(l).
22   66. . The SCA defines "electronic communication service" as "any service which
23   provides to users thereof the ability to send or receive wire or electronic
24   communications." Id. at§ 2510(15).
25   67.   Defendants Yahoo and Facebook provide an "electronic communication
26   service to the public" within the meaning of the SCA because they collect and
27   store their customers' personal and private information.
28


                                                8

                                           COMPLAINT
Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.10 Page 10 of 15




 I   68.    Section 2702(a)(2)(A) of the SCA provides that "a person or entity
 2   providing remote computing service to the public shall not knowingly divulge to
 3   any person or entity the contents of any communication which is carried or
 4   maintained on that service on behalf of, and received by means of electronic
 5   transmission from (or created by means of computer processing of
 6   communications received by means of electronic transmission from), a subscriber
 7 .. or customer of such senric.e." L& U.S.C. § 2702(a)(2)(A)..
 8   69.    The SCA defines "remote computing service" as "the provision to the public
 9   of computer storage or processing services by means of an electronic
10   communication system."18 U.S.C. § 2711(2).
11   70.    An "electronic communications systems" is defined by the SCA as "any
12   wire, radio, electromagnetic, photooptical or photoelectronic facilities for the
13   transmission of wire or electronic communications, and any computer facilities or
14   related electronic equipment for the electronic storage of such communications."
15   18 u.s.c. § 2510(4).
16   71.    Defendants provide remote computing services to the public by virtue of
17   their computer systems which store their customers' personal and private
18   information.
19   72.    As alleged in this Complaint, Defendants unlawfully and knowingly
20   divulged Plaintiffs electronic communication contents and user information, in
21   violation of 18 U.S.C. § 2702.
22   73.    Defendants were not authorized to divulge the information by 18 U.S.C. §
23   2258A for the reasons described in this Complaint.
24   74.    Defendants knew or should have known that divulging private electronic
25   communications could result in harm to Plaintiff.
26   75.    Defendants' conduct described herein legally, proximately, foreseeably and
27   actually harmed Plaintiff and/or was a substantial factor in causing harm to
28   Plaintiff, including but not limited to: deprivation of his civil and statutory rights,


                                                 9

                                            COMPLAINT
Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.11 Page 11 of 15




 1 humiliation, mental and emotional and distress; and other damages in an amount to
 2   be proven at trial.
 3                                              a
 4                             SECOND CAUSE OF ACTION
 5    Violation of the Electronic Communications Privacy Act (18 U.S.C. § 2520)
 6                                      (All Defendants)
 7
 8   76.   Plaintiffrealleges and incorporates herein by reference each and every
 9   allegation contained in the preceding paragraphs.
10   77.   Defendants Yahoo and Facebook violated Plaintiff's rights under the ECPA
11   by knowingly and intentionally disclosing electronic communications between
12   Plaintiff and other persons to unauthorized third parties.
13   78.   Defendants also intentionally acquired and/or intercepted the contents of
14   communications sent and/or received by Plaintiff through the use of an electronic
15   device and disclosed them to unauthorized parties.
16   79.   Defendants further intentionally acquired the communications that had been
17   sent from, or directed to, Plaintiff through his use of computers and other
18   electronic devices which were part of, and utilized in, Defendants' electronic
19   communications system, in violation of 18 U.S.C. § 2511.
20   80.   Defendants were not authorized to divulge the information by 18 U.S.C. §
21   2258A for the reasons described in this Complaint.
22   81.   Defendants knew or should have known that divulging private electronic
23   communications could result in harm to Plaintiff.
24   82.   Defendants' conduct described herein legally, proximately, foreseeably and
25   actually harmed Plaintiff and/or was a substantial factor in causing harm to
26   Plaintiff, including but not limited to: deprivation of his civil and statutory rights,
27   humiliation, mental and emotional and distress; and other damages in an amount to
28   be proven at trial.


                                                 10

                                            COMPLAINT
Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.12 Page 12 of 15




 1                                             III.
 2                              THIRD CAUSE OF ACTION
 3         Violation of Invasion of Privacy Act (Cal. Penal Code § 631 et seq.)
 4                                     (All Defendants)
 5
 6   83.   Plaintiff realleges and incorporates herein by reference each and every
 7   allegation in the preceding paragraphs.
 8   84.   California Penal Code § 630 provides that "The Legislature hereby declares
 9   that advances in science and technology have led to the development of new
10   devices and techniques for the purpose of eavesdropping upon private
11   communications and that the invasion of privacy resulting from the continual and
12   increasing use of such devices and techniques has created a serious threat to the
13   free exercise of personal liberties and cannot be tolerated in a free and civilized
14   society."
15   85.   Plaintiff sent and received private emails, messages, and other electronic
16   communications via Defendants' services.
17   86.   Defendants are not and were never at any time a party to Plaintiffs private
18   emails, messages, and other electronic communications.
19   87.   Using the technological tools at their disposal, Defendants are able to read
20   and learn the content of Plaintiffs private emails, messages, and other electronic
21   communications.
22   88.   Defendants acted purposefully and willfully in reading Plaintiffs private
23   emails, messages, and other electronic communications, and did not have
24   Plaintiffs consent to take such action.
25   89.   At the time Defendants read, or attempted to read, the content of Plaintiffs
26   messages and communications, the messages and communications were in transit.
27
28


                                                11

                                           COMPLAINT
   Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.13 Page 13 of 15




    1 90.      At the time Defendants read, or attempted to read, the content of Plaintiff's
    2   messages and communications, the messages and communications were passing
    3   over a wire, line, or cable.
    4   91.   Private messages - coded, written messages sent electronically to remote
    5 locations - are telegraphs within the meaning of the CIPA. As such, the wires,
    6   lines, cables and/or instruments which carry and facilitate the transmission of
- - - 7 Plaintiffs' messages are.telegraph wires,Jines, cables and/or instruments within the
    8   meaning ofCIPA and PC§ 631(a).
    9   92.   Plaintiff did not consent, expressly or impliedly, to Defendants'
  10    eavesdropping upon and recording of his private messages and communications.
  11    Defendants did not and do not disclose material information to its users relating to
  12    their attempts at, among other things, intercepting, scanning and reading the
  13    contents of users' private messages and communications.
  14    93.   Defendants' conduct described herein was unlawful and legally,
  15    proximately, foreseeably and actually harmed Plaintiff and/or was a substantial
  16    factor in causing harm to Plaintiff, including but not limited to: deprivation of his
  17    civil and statutory rights, humiliation, mental and emotional and distress; and other
  18    damages in an amount to be proven at trial.
  19
  20                                             IV.
  21                             FOURTH CAUSE OF ACTION
  22                                         Negligence
  23                                      (All Defendants)
  24
  25    94.   Plaintiffrealleges and incorporates herein by reference each and every
  26    allegation contained in the preceding paragraphs.
  27
  28


                                                  12

                                              COMPLAINT
Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.14 Page 14 of 15

•



    1 95.     Defendants had a statutory duty to safeguard Plaintiff's private electronic
    2   communications under both the SCA and EPCA. Defendants also had a statutory
    3   duty to provide notice to Plaintiff of the disclosure of his private communications.
    4   96.   Defendants breached these duties through the acts and omissions set forth in
    5   this Complaint.
    6   97.   Defendants knew or should have known that breaching these statutory duties
    7 _ could result in harm to Plaintiff..
    8   98.   Defendants' conduct described herein legally, proximately, foreseeably and
    9   actually harmed Plaintiff and/or was a substantial factor in causing harm to
10      Plaintiff, including but not limited to: deprivation of his civil and statutory rights,
11      humiliation, mental and emotional and distress; and other damages in an amount to
12      be proven at trial.
13                                    PRAYER FOR RELIEF
14
15            Plaintiff prays for judgment against Defendants as follows:
16      1.    General and compensatory damages in an amount according to proof;
17      2.    Punitive and exemplary damages;
18      3.    Civil penalties as provided by law;
19      4.    Attorneys' fees;
20      6.    Costs of suit;
21      7.    And for such other and further relief as the Court may deem proper.
22
23      Dated: July 12, 2019
24
                                                         Respectfully Submitted,

25
26                                                ~ . . - : : = I l l " .e.=----:::::,

27                                                       CARSTEN ROSENOW
28                                                       Plaintiff



                                                    13

                                               COMPLAINT
Case 3:19-cv-01297-WQH-MDD Document 1 Filed 07/12/19 PageID.15 Page 15 of 15




                 Court Name: USDC California Southern
                 01vision: 3 CAS113490
                 Receipt Number:
                 Cashier IO: akukura
                 Transaction Date: 07/12/2019
                  Payer Name: Carsten rosenow
                  CIVIL 'FILING FEE
                    For:   CarstenO-CAS-3-19-CV-001297-001
                    Case/Party:    rosenow
                    Amount:           $400 .00
                   ---------------------------------
                   CHECI(.
                     Check/MoneY Drder Num : 10014
                   . Amt Tendered: $400 .00
                   ----------------------------------
                    Total Due:         \400.00
                     Total Tendered: 400.00
                     Change Amt:         O.oo

                    There will be a fee of $53.00
                    chareed for anY returned check.
